Citation Nr: 1709320	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  08-19 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for radiculopathy of the left lower extremity.  

(The issues of entitlement to an initial rating in excess of 20 percent for osteoarthritis and herniated disc of the cervical spine, entitlement to an initial rating in excess of 20 percent for a herniated disc of the lumbar spine and entitlement to a total disability rating based upon individual unemployability (TDIU) are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and one additional witness

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned in June 2016 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated July 2002 to August 2014.  


FINDING OF FACT

For the entire appeal period, the Veteran's radiculopathy of the left lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of a letter sent in March 2010.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in August 2010, March 2011 and August 2014.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's radiculopathy of the left lower extremity in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth her contentions before a Veterans Law Judge in June 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that her radiculopathy of the left lower extremity is more severe than reflected in her current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's radiculopathy of the left lower extremity is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  Under Diagnostic Code 8520, a 10 percent rating requires evidence of mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124 (a), Diagnostic Code 8520.

 "Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, paragraph immediately preceding DC 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.  

Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2012).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id.  at 798.  Severe is generally defined as "of a great degree: serious."  Id.  at 1140. 

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

By way of history, in a June 2007 rating decision, the RO granted service connection for radiculopathy of the left lower extremity and assigned a noncompensable rating effective August 31, 2006.  The Veteran filed a claim for increase in September 2009.  

An August 2008 private treatment record shows that the Veteran reported continuing left lower extremity radicular symptoms.  It was noted that the Veteran's pain in the left lower extremity proved to be "radiculopathic" in origin by EMG and NCV.  It was noted that the Veteran had a facet injection which provided her with great help but she continued to have radicular symptoms despite the normal discography results.  It was noted that the differential diagnoses could be that the Veteran may have false positive discographic results and/or other cause of her pain.  

A July 2009 private treatment record shows that a neurologic examination revealed, in relevant part, that deep tendon reflexes were equal 2/4 bilaterally, sensation was grossly intact and there was no evidence of any neurological deficits.  It was also noted that the Veteran had general weakness in the lower extremities.  The Veteran denied, in relevant part, numbness, loss of feeling, paresthesia, loss of strength and loss of coordination/trouble maintaining balance.  The physician diagnosed Brachial Neuritis/Radiculitis.  

The Veteran was afforded a VA examination in August 2010.  The Veteran reported in relevant part that she had numbness in the sole of her left foot.  The Veteran reported weakness in both legs.  It was noted that the Veteran used a cane when she walks for long distances.  She reported that she is able to walk a short distance without the cane.  She reported that she is able to walk with a cane up to a quarter of a block.  The Veteran reported that she has been unemployed for the past five years due to neck, back and leg pain.  It was noted that she did not have a usual occupation.  It was noted that there was a reported cancelled EMG of the upper and lower extremities for evaluation of cervical and lumbar pain which had been postponed and had been cancelled from August of 2007 through March of 2008 and was never performed.  On physical examination, the Veteran was unable to ambulate in tandem because of giving way of her knees.  She was able to squat well.  The Veteran had normal sensation to pinprick and touch.  She had no muscular weakness on manual muscle testing.  She had good pulses in both lower extremities.  The Veteran was "neurovascularly" intact in all four extremities with normal pulses and sensation and muscle strength.  There were no motor sensory deficits noted.  The examiner noted that at the time of the examination there was no evidence of any sciatic paralysis.  

In a December 2010 statement, the Veteran reported that she can no longer work due to her neck, back, shoulder and leg pain.  The Veteran reported that her career of choice had been medical billing and coding.  

The Veteran was afforded another VA examination in March 2011.  The Veteran reported, in relevant part, generalized pain over the left side of the body.  The Veteran reported leg pain mostly tingling in nature.  It was noted that the Veteran did not have balance or coordination problems but she did have mobility problems.  The examiner noted that the Veteran reported weakness, stiffness, numbness and pain.  The Veteran also had paresthesia and dysesthesias in the left leg and both buttocks.  On physical examination the Veteran's reflex exam was 1+, or hypoactive for knee jerk and ankle jerk.  Plantar flexion was normal and dorsiflexion was abnormal.  The detailed motor exam was 5/5 or active movement against full resistance.  Muscle tone was normal and there was no muscle atrophy.  There was no gait abnormality and there was no imbalance or tremor.  There was no evidence of fasciculation and no function of any joint was affected by the nerve disorder.  The examiner noted that there was tenderness over the left buttocks in the region of emergence of the left sciatic nerve.  The examiner diagnosed left sciatic and lower lumbar radiculopathy as evidenced by EMG.  The examiner noted that there was nerve dysfunction and neuritis and neuralgia were present.  The examiner noted that the effect on usual occupation and resulting work problems was increased tardiness and increased absenteeism.  The examiner noted that the effects on occupational activities were decreased mobility; decreased manual dexterity; problems with lifting and carrying; weakness or fatigue; decreased strength and pain.  The examiner noted that the problems on usual daily activities were the Veteran was unable to stand walk or sit for prolonged periods.  

On her October 2012 VA Form 9, the Veteran reported that she wears special soles in her shoes.  The Veteran reported that she is in a lot of pain.  

An August 2014 VA EMG study was noted as normal.  It was noted that there was no electrodiagnostic evidence of a peripheral neuropathy in the lower left extremity. There was no electrodiagnostic evidence of left lumbar radiculopathy. 

The Veteran was afforded another VA examination in August 2014.  The examiner noted that there was no clinical evidence and EMG/NCV evidence of left lumbar radiculopathy.  The examiner noted, in relevant part, that Veteran had recurrent pain and numbness radiating down her left lower extremity.  The examiner noted that the Veteran had been diagnosed with radiculopathy in the past but there was no EMG/NCV confirmation and the pain and numbness complaints did not follow the anatomical distribution of the nerve roots.  The examiner noted, in relevant part, that the Veteran had moderate constant pain, moderate intermittent pain and moderate numbness in the left lower extremity.  The examiner noted that the Veteran did not have paresthesia and/or dysesthesias in the left lower extremity.  The Veteran's muscle strength was noted as normal and the Veteran did not have muscle atrophy.  Deep tendon reflexes were noted as 2+ or normal.  Sensory examination was noted as decreased in the foot and toes.  The Veteran's sensory examination of the left lower extremity was otherwise normal.  The examiner noted that the Veteran did not have trophic changes attributable to peripheral neuropathy.  The Veteran's gait was antalgic due to lumbar arthritis.  EMG studies dated August 2014 were noted as normal.  The examiner concluded that the Veteran's peripheral nerve condition did not impact her ability to work.  

In a September 2014 statement, the Veteran reported that she was in a wheelchair and had been for the prior six months.  

In a September 2014 statement, the Veteran's daughter reported that the Veteran's feet nearly give out on her.  The Veteran's daughter reported that the Veteran has unbearable pain and now uses a wheelchair.  

At the June 2016 Board hearing, the Veteran testified that she cannot carry anything.  She reported that she cannot carry anything because she has to use her cane and her wheel chair.  The Veteran also reported falls due to pain.  The Veteran reported that she has weakness and fatigue in her left lower extremity.  The Veteran also reported that she has reduced strength in her left lower extremity.  The Veteran reported that throughout the day the pain is about and 8.5/10.  The Veteran reported that when she is sleeping it is a 10/10.  She reported that the pain shoots from her buttock to her ankle.  The Veteran reported that she left her job due to her left leg.  The Veteran reported that her leg affects her ability to sit at a desk, move up, go to the restroom or take her lunch break.  The Veteran reported that she has problems socializing in general due to pain.  The Veteran testified that she is unable to do household chores.  The Veteran reported that she is unable to help her children with her homework due to sitting.  The Veteran reported that she can walk with her cane.  She reported that she does not walk long distances because she is not sure when there will be shooting pain.  The Veteran reported that she fell a couple of weeks prior due to her leg.  The Veteran reported that she falls a lot.  The Veteran's daughter testified that when the Veteran falls she often cries.  

The Board acknowledges that during the appeal period medical professionals have concluded that the Veteran does not have sciatica/radiculopathy based on EMG/NCV results.  The Board also acknowledges that during the appeal period medical professionals have concluded that the Veteran does have sciatica/radiculopathy based on EMG/NCV results.  The Board thus finds that the evidence is at least in relative equipoise as to whether the Veteran currently has symptoms of radiculopathy of the left lower extremity.  The Board notes that when the evidence is in relative equipoise, by law; the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Therefore, after resolving all reasonable doubt in favor of the Veteran the Board finds that for the entire appeal period the Veteran's disability has been manifested by weakness, stiffness, fatigue, paresthesia, dysthesia, moderate pain, and moderate numbness.  The lay evidence of record also shows that the Veteran has fallen due to the symptoms of her radiculopathy of the left lower extremity.  The Board acknowledges that the medical evidence of record shows that the Veteran has had differing symptoms throughout the appeal period.  However, the Veteran's contentions have essentially remained the same.  Therefore, the Board finds that the Veteran's symptoms more closely approximate moderate incomplete paralysis.  Therefore, the Board finds that a 20 percent rating is warranted for the Veteran's radiculopathy of the left lower extremity for the entire appeal period.  

In so concluding, the Board does not find that a rating in excess of 20 percent is warranted.  While the Veteran believes her disability is of a certain severity, the Board ultimately looks at the medical evidence of record to determine the actual severity of the disability.  The medical examinations evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  As noted above, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and with sciatic nerve involvement, at most moderately severe.  Here, there is no competent and credible evidence of record that the Veteran has any symptoms that are more than wholly sensory.  Instead, the Veteran was repeatedly noted as not having muscle atrophy and having normal muscle tone.  It was also noted that there was no evidence of fasciculation and no joint was affected by the radiculopathy of the left lower extremity.  The Veteran's reflexes are intact.  Additionally, the August 2014 VA examiner specifically noted that the Veteran did not have trophic changes.  Furthermore, there is no competent and credible evidence of record that the Veteran has complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.   Therefore, the Board finds that the Veteran's symptoms did not more closely approximate a higher rating at any time during the appeal period. 

The Board has considered whether other diagnostic codes regarding diseases of the peripheral nerves are potentially applicable in this case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the medical evidence of record is against a finding that the Veteran has been diagnosed with a disability contemplated in one of the other diagnostic codes.  Therefore, a higher rating under a different diagnostic code is not warranted. 

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of her claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals with expertise in evaluating neurological disorders in evaluating the Veteran's sciatic neuropathy of the left lower extremity.  See 38 C.F.R. § 3.159 (a)(1) (2016). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinki, 1 Vet. App. 49 (1990).




Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected radiculopathy of the left lower extremity with the established criteria found in the rating schedule.  As noted above, the Veteran's symptoms include weakness, stiffness, fatigue, paresthesia, dysthesia, pain, and numbness.  The lay evidence of record also shows that the Veteran has fallen due to the symptoms of her radiculopathy of the left lower extremity.  However, the Board finds that the Veteran has not described any exceptional or unusual features of her disability and there is no objective evidence that any manifestations are unusual or exceptional.  The Veteran contends that she uses a cane and wheelchair solely because of her left lower extremity; however, the record reflects she has other disabilities which affect her mobility, standing, and sitting.  The Board finds that the currently assigned rating, which contemplates the Veteran's complaints and the objective findings shown on medical examination, adequately compensates the Veteran for the extent to which this disability causes her functional impairment.  
Given all of the foregoing, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 20 percent rating for radiculopathy of the left lower extremity is granted subject to the laws and regulations governing payment of monetary benefits



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


